PER CURIAM.
The probate division of the circuit court appointed Jorge Eliecer Garces to serve as the personal representative of the late Sil-vana Lorena Lopez. Subsequently the court appointed Eduardo Montano to serve as co-personal representative. Mr. Garces has appealed.
We agree with Mr. Montano that this is not an appealable order. As amended in 1996, the Florida Probate Rule 5.100 states, “All orders and judgments of the court that finally determine a right or obligation of an interested person may be appealed as provided by Florida Rule of Appellate Procedure 9.110(a)(2).” (Emphasis added). Rule 9.110(a)(2) contains comparable language. See In re Estate of Nolan, 712 So.2d 421, 422 (Fla. 2d DCA 1998); In re Estate of Walters, 700 So.2d 434, 435 n. 1 (Fla. 4th DCA 1997). We do not think that the appointment of a co-personal representative can properly be viewed as finally determining any right or obligation of Mr. Garces.
Since the order is not appealable, we treat the instant appeal as a petition for writ of certiorari. See Johnson v. Citizens State Bank, 537 So.2d 96, 98 (Fla.1989). Under the circumstances present here, the trial court acted well within permissible discretion in appointing the co-personal representative. There is no departure from the essential requirements of law.
Certiorari denied.